Citation Nr: 1723841	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-20 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to a compensable rating for migraine headaches. 


REPRESENTATION

Appellant represented by:	John Berry, Attorney 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for migraine headaches, and assigned a zero percent (noncompensable) rating, effective September 17, 2012; and denied entitlement to service connection for a sleep disorder.  

In a July 25, 2016 decision, the Board denied service connection for a sleep disorder and entitlement to a compensable rating for migraine headaches.  The Board granted entitlement to special monthly pension benefits based on the need for the regular aid and attendance of another person and remanded the issues of service connection for a back disability, a head injury, hypertension, and an acquired psychiatric disorder, to include PTSD.  

In November 2016, the Veteran and his representative filed a Motion to Vacate the portion of the July 25, 2016 Board decision that denied service connection for a sleep disorder and entitlement to a compensable rating for migraine headaches.  

ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.904 (2016).

In November 2016, the Veteran's attorney filed motion to vacate the portion of the Board's July 25, 2016 decision that denied service connection for a sleep disorder and entitlement to a compensable rating for migraine headaches on the basis that there was an outstanding Freedom of Information Act (FOIA) request.  The attorney noted that an October 2013 FOIA request in which the Veteran requested an updated copy of his claims file had not been fulfilled at the time the Board issued the July 25, 2016 decision.  As a result, the Veteran was denied due process of law.  38 U.S.C.A. § 7104 (a); 38 C.F.R. § 20.904 (2016).  In the interest of due process, the Board is vacating its July 25, 2016 decision on the matters of service connection for a sleep disorder and entitlement to a compensable rating for migraine headaches.  

This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  See 38 C.F.R. §§ 20.904 (a)(3), 20.l100(b) (2016).

Accordingly, the portion of the July 25, 2016 Board Decision that denied entitlement to service connection for a sleep disorder and entitlement to a compensable rating for migraine headaches is hereby vacated.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


